Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-12-00769-CV

        CHESAPEAKE EXPLORATION, L.L.C., and Chesapeake Operating, Inc.,
                       Appellants/Cross-Appellees

                                              v.

Martha Rowan HYDER, Individually and as Independent Executrix and Trustee under the Will
 of Elton M. Hyder, Jr., Deceased, and as Trustee under the Elton M. Hyder Jr. Residuary Trust,
and as Trustee of the Elton M. Hyder Jr. Marital Trust; Brent Rowan Hyder, Individually, and as
 Trustee of the Charles Hyder Trust and as Trustee of the Geoffrey Hyder Trust; Whitney Hyder
 More, Individually, and as Trustee of the Elton Matthew Hyder IV Trust, as Trustee of the Lili
 Lowdon Hyder Trust, and as Trustee of the Samuel Douglas More Trust; and Hyder Minerals,
                                              Ltd.,
                                  Appellees/Cross-Appellants

                 From the 17th Judicial District Court, Tarrant County, Texas
                               Trial Court No. 17-244547-10
                     Honorable Melody M. Wilkinson, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      It is ORDERED that appellees recover their costs of this appeal from appellants.

      SIGNED March 5, 2014.


                                               _____________________________
                                               Sandee Bryan Marion, Justice